
	
		I
		111th CONGRESS
		1st Session
		H. R. 2586
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Broun of Georgia
			 (for himself, Mr. Peterson,
			 Mr. Walz, Mr. Cantor, Mr.
			 Blunt, Mr. Boren,
			 Mr. Carter,
			 Mr. Carney,
			 Mr. Price of Georgia,
			 Mr. Meek of Florida,
			 Mr. Gingrey of Georgia,
			 Mr. Davis of Tennessee,
			 Mr. Akin, Ms. Fallin, Mr.
			 Kline of Minnesota, Mr. Poe of
			 Texas, Mr. Brady of Texas,
			 Mr. Garrett of New Jersey,
			 Mr. Issa, Mr. King of Iowa, Mr. Luetkemeyer, Mr.
			 Posey, Mrs. Lummis,
			 Mr. Forbes,
			 Mr. Olson,
			 Mr. McHenry,
			 Mr. Gohmert,
			 Mr. Wilson of South Carolina,
			 Mr. Westmoreland,
			 Mr. Jordan of Ohio,
			 Mr. Deal of Georgia,
			 Mr. Wittman,
			 Mr. Young of Alaska,
			 Mr. Kingston,
			 Mr. Miller of Florida,
			 Mr. Marchant,
			 Mr. Heller,
			 Mr. Roskam,
			 Mr. Linder,
			 Mr. McCotter,
			 Mr. Tiberi,
			 Mr. Nunes,
			 Mr. Hunter,
			 Mr. Shadegg, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To prohibit the Secretary of Veterans Affairs from
		  authorizing honor guards to participate in funerals of veterans interred in
		  national cemeteries unless the honor guards may offer veterans’ families the
		  option of having the honor guard perform a 13-fold flag recitation, and for
		  other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The National Cemetery Administration of the
			 Department of Veterans Affairs (hereinafter referred to as the
			 NCA) honors veterans with final resting places in national
			 shrines and with lasting tributes that commemorate their service to the
			 Nation.
			(2)The NCA currently
			 maintains more than 2,800,000 grave sites at 125 national cemeteries in 39
			 States and Puerto Rico.
			(3)In
			 fiscal year 2006, nearly 97,000 interments were conducted at national
			 cemeteries.
			(4)In fiscal year
			 2006, nearly 72 percent of interments were at the Nation's 20 busiest national
			 cemeteries in Riverside, California, Florida, Calverton, New York, Jefferson
			 Barracks, Missouri, Fort Snelling, Minnesota, Fort Sam Houston, Texas, Fort
			 Logan, Colorado, Willamette, Oregon, Dallas-Fort Worth, Texas, National
			 Memorial Cemetery of Arizona, Houston, Texas, Fort Rosecrans, California,
			 Abraham Lincoln, Illinois, Tahoma, Washington, Massachusetts, San Joaquin
			 Valley, California, Long Island, New York, Indiantown Gap, Pennsylvania, Ohio
			 Western Reserve, and Great Lakes, Michigan.
			(5)Section 1491 of
			 title 10, United States Code, requires, upon a family’s request, that every
			 eligible veteran receive a military funeral honors ceremony, to include folding
			 and presenting the United States burial flag and the playing of Taps, and the
			 law further stipulates that veterans’ organizations may assist in providing
			 military funeral honors.
			(6)The folding and
			 presentation of the United States flag is a solemn and important moment for
			 families of the deceased, and can be done in silence or accompanied by a
			 recitation of the 13 steps taken to fold the flag and the meaning behind each
			 step.
			(7)Veterans’ service
			 organizations across the Nation often provide funeral honors at national
			 cemeteries, including the folding and presentation of the flag, the recitation
			 of the flag-folding steps and the playing of Taps.
			(8)The recitation of
			 the flag-folding steps should be proactively offered to the families rather
			 than waiting for a request.
			(9)The choice to have
			 the flag-folding ceremony read aloud should rest with the family of the
			 deceased, not the NCA.
			2.Offering of
			 13-fold flag recitation at funerals of veterans in national
			 cemeteriesThe Secretary of
			 Veterans Affairs may not authorize an honor guard to participate in the funeral
			 of any veteran interred in a national cemetery under the control of the
			 National Cemetery Administration unless the honor guard may offer to the family
			 of each veteran in whose funeral the honor guard chooses to participate the
			 option of having the honor guard perform one of the 13-fold flag
			 recitations.
		3.Sense of
			 CongressIt is the sense of
			 Congress that 13-fold flag recitations are a historical tradition, and that it
			 should be the policy of the Department of Veterans Affairs to authorize honor
			 guards to participate in the funerals of veterans and proactively offer such a
			 recitation to the family of each veteran.
		
